Fourth Court of Appeals
                               San Antonio, Texas
                                      May 26, 2016

                                   No. 04-15-00272-CV

                                  Kyu Im ROBINSON,
                                       Appellant

                                            v.

                               William P. RIDDICK, et al,
                                       Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-07766
                         Honorable Renée Yanta, Judge Presiding


                                     ORDER
Sitting:     Karen Angelini, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court